The plaintiff’s petition for certification for appeal from the Appellate Court, 26 Conn. App. 322, is granted, limited to the following issues:
“1. Did the Appellate Court improperly conclude that the ‘only issue’ in the appeal below was to determine when a judgment is ‘final’ for purposes of General Stat*913utes § 52-141 (b) (4), not ruling upon Paine Webber’s argument concerning entitlement to an equitable setoff of opposing judgments?
Decided February 5, 1992
Jan A. Marcus, in support of the petition.
John Haven Chapman, in opposition.
“2. Did the Appellate Court improperly fail to reverse the trial court and to order an equitable setoff of the judgments obtained by Paine Webber and by Winters, especially in view of the fact that the same trial court had ordered an equitable setoff of the same judgments in the matter of Connecticut Bank & Trust Co. v. Winters, 26 Conn. App. 317, 600 A.2d 1046 (1991)?
“3. Did the Appellate Court improperly conclude that the judgment in this matter was ‘final’ for purposes of General Statutes § 52-141 (b) (4) at the time when the trial court rendered judgment?
“4. Did the Appellate Court improperly refuse to consider the issues raised in this appeal with the issues of the appeal in Connecticut Bank & Trust Co. v. Winters, supra, when both appeals involved the same issue of equitable setoff?
“5. Are the issues in this appeal moot if the affirmance by the Appellate Court of the trial court’s allowance of a setoff in Connecticut Bank & Trust Co. v. Winters, supra, is upheld?”